UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported) September 1, 2010 PATRICK INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Indiana 000-03922 35-1057796 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 107 West Franklin, P.O. Box 638, Elkhart, Indiana (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including area code (574)294-7511 (Former name or former address if changed since last report) []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 27, 2010, Darin R. Schaeffer, Vice President, Corporate Controller and Principal Accounting Officer of Patrick Industries, Inc. (the "Company"), resigned from all positions with an effective date of September 3, 2010.Andy L. Nemeth, the Company’s Executive Vice President of Finance and Chief Financial Officer, will reassume the duties of Principal Accounting Officer. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PATRICK INDUSTRIES, INC. (Registrant) Date: September 1, 2010 BY: /s/ Andy L. Nemeth Andy L. Nemeth Executive Vice President – Finance and Chief Financial Officer
